 Case 2:21-cv-02460-SRC-CLW Document 1 Filed 02/12/21 Page 1 of 5 PageID: 1




D'ARCAMBAL OUSLEY & CUYLER BURK LLP
Four Century Drive, Suite 250
Parsippany, NJ 07054
(973) 734-3200
(973) 734-3201
By: Nada Peters, Esq.
Attorneys for Defendant, Wal-Mart Stores East, LP
(improperly pled as Walmart of Kearny)

                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


IDA PADILLA,                                           CIVIL ACTION NO. 2:21-CV-2460

                      Plaintiff,

vs.

WALMART OF KEARNY AND JOHN                                NOTICE OF REMOVAL
DOE I-III,

                      Defendants.

       Defendant, Wal-Mart Stores East, LP (improperly pled as Walmart of Kearny)

(“Defendant”), by and through its undersigned counsel, for the purpose of removing this cause

from the Superior Court of New Jersey, Law Division, Hudson County, New Jersey, to the United

States District Court for the District of New Jersey pursuant to 28 U.S.C. § 1441, respectfully

submit this Notice of Removal pursuant to 28 U.S.C. § 1446. By way of providing the Court with

the basis for Defendant’s request for removal, Defendant respectfully submits the following short

and plain statement of the grounds for removal, together with a copy of all process, pleadings and

orders provided to Defendant in this action:

       1.      State Court Action. Plaintiff, Ida Padilla (“Plaintiff”), filed the above-captioned

action against Defendant in the Superior Court of New Jersey, Law Division, Hudson County,

New Jersey, on or about September 22, 2020, in a matter pending as docket number HUD-L-3393-




                                                1
 Case 2:21-cv-02460-SRC-CLW Document 1 Filed 02/12/21 Page 2 of 5 PageID: 2




20. Copies of all process, pleadings, and orders served upon Defendant are attached hereto as

Exhibit A in accordance with 28 U.S.C. § 1446(a). A copy of the Answer filed in this action on

December 18, 2020 by Defendant is attached hereto as Exhibit B.

        2.      Allegations in the Complaint. In the Complaint, Plaintiff asserts a claim for

negligence against Defendant stemming from the allegation that Plaintiff was injured when she

slipped and fell on plastic wrapping and debris at a Walmart store in Kearny, New Jersey on May

25, 2019 and as a result, suffered permanent injuries. The Complaint does not specify the nature

of Plaintiff’s alleged injuries and/or the amount of damages being claimed.

        3.      Defendants. Other than fictitious defendants, Plaintiff has named no defendants

other than Wal-Mart Stores East, LP.

        4.      Federal Court Subject Matter Jurisdiction. 28 U.S.C. § 1441(a) provides the basis

for removal jurisdiction to this Court as this is a state court action over which this Court has original

jurisdiction under 28 U.S.C. § 1332 (diversity of citizenship). 28 U.S.C. § 1332 confers subject

matter jurisdiction over cases in which there is complete diversity between Plaintiff and Defendant,

and in which the amount in controversy equals or exceeds $75,000.00.

        Defendant operates the subject store where the incident at issue allegedly occurred.

Defendant, Wal-Mart Stores East, LP, is a limited partnership organized and existing under the

laws of Delaware, of which WSE Management, LLC, a Delaware limited liability company, is the

general partner, and WSE Investment, LLC, a Delaware limited liability company, is the limited

partner. The sole member of WSE Management, LLC and WSE Investment, LLC is Wal-Mart

Stores East, LLC, an Arkansas limited liability holding company with its principal place of

business located in Arkansas. Walmart Inc. is the sole member of Wal-Mart Stores East, LLC.




                                                   2
 Case 2:21-cv-02460-SRC-CLW Document 1 Filed 02/12/21 Page 3 of 5 PageID: 3




Walmart Inc. is a corporation organized and existing under the laws of Delaware with its principal

place of business in Arkansas. According to the Complaint, Plaintiff is a citizen of New Jersey.

       Furthermore, this Court has diversity jurisdiction because the amount in controversy

exceeds $75,000. More specifically, Plaintiff has served a Statement of Damages in this matter in

the amount of $250,000. (See Plaintiff’s Statement of Damages dated January 13, 2021, attached

hereto as Exhibit C.)

       Accordingly, for the reasons set forth above, Defendant respectfully submits that this Court

has jurisdiction over this matter pursuant to 28 U.S.C. § 1332, as the properly joined parties are of

diverse citizenship and Plaintiff’s claims meet the jurisdictional limit of $75,000.00.

       5.      Timely Filing. A copy of the Summons and Complaint was served on Defendant

at the subject store on or about September 23, 2020. Defendant disputes that service upon them in

this manner via the store is proper and/or that service was properly effected. Nevertheless, this

case was not initially removable insomuch as it was not clear based on the vague allegations in the

Complaint if damages exceeding $75,000 were being alleged. On December 18, 2020, Defendant

filed and served Plaintiff with an Answer to the Complaint, which contained a request that Plaintiff

provide a Statement of Damages. On or about January 13, 2021, Plaintiff served her Statement of

Damages notifying Defendant for the first time that damages exceeding $75,000 are being claimed

and therefore, the filing of this Notice of Removal is timely pursuant to 28 U.S.C. § 1446(b)(3)

insomuch as it is filed within thirty (30) days of receipt of the Statement of Damages by Defendant.

See Rahwar v. Nootz, 863 F. Supp. 191 (D.N.J. 1994) (finding that Statement of Damages qualifies

as “other paper” as contemplated by 28 U.S.C. § 1446(b)(3)).




                                                 3
 Case 2:21-cv-02460-SRC-CLW Document 1 Filed 02/12/21 Page 4 of 5 PageID: 4




       6.      State Court Documents Attached. A copy of all process, pleadings and orders

received and/or filed by Defendant in this case are attached hereto as Exhibits A-B.

       7.      Proper Venue. Venue for removal is proper in this district because this is the district

embracing the Superior Court of New Jersey, Law Division, Hudson County, New Jersey, the

forum in which the removed action was pending.

       8.      Notice to Plaintiff and State Court. Promptly upon filing this Notice of Removal

with this Court, Defendant, through its undersigned counsel, will give written notice hereof to

Plaintiff, per her counsel, and will file a copy of this Notice of Removal with the Clerk of the

Superior Court of New Jersey, Law Division, Hudson County, New Jersey.

       9.      Relief Requested. Defendant respectfully gives notice that this action is to be

removed from the Superior Court of New Jersey, Law Division, Hudson County, New Jersey to

the United States District Court for the District of New Jersey.

       WHEREFORE, Defendant, Wal-Mart Stores East, LP (improperly pled as Walmart of

Kearny), hereby removes this action, currently pending as Docket Number HUD-L-3393-20 in the

Superior Court of New Jersey, Law Division, Hudson County, New Jersey.

Dated: February 12, 2021                          Respectfully submitted,


                                                  /s/ Nada M. Peters
                                                 Nada M. Peters, Esq.
                                                 D’ARCAMBAL OUSLEY & CUYLER
                                                 BURK, LLP
                                                 Four Century Drive | Suite 250
                                                 Parsippany, New Jersey 07054
                                                 Tel.: 973.734.3200
                                                 Fax: 973.734.3201
                                                 Email: npeters@darcambal.com
                                                 Attorneys for Attorneys for Defendant, Wal-
                                                 Mart Stores East, LP (improperly pled as
                                                 Walmart of Kearny)




                                                 4
 Case 2:21-cv-02460-SRC-CLW Document 1 Filed 02/12/21 Page 5 of 5 PageID: 5




                        LOCAL CIVIL RULE 11.2 VERIFICATION

       Other than the action filed in the Superior Court of New Jersey, Law Division, Hudson

County, which is the subject of this Notice of Removal, the matter in controversy, to the best of

the Attorneys for Defendant, Attorneys for Defendant, Wal-Mart Stores East, LP (improperly pled

as Walmart of Kearny), knowledge, information and belief, is not the subject of any other action

pending in any court, or of any other pending arbitration or administrative proceeding.



Dated: February 12, 2021                            /s/ Nada M. Peters
                                                    Nada M. Peters, Esq.




                                                5
